DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application ARGENTINA 20180103859 12/26/2018 filed on 03/19/20.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 12/23/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 1-14 drawn to a method and species: acrylamide, divinyltetramethyldisiloxane, methanol, ammonium persulfate, and borax in the reply filed on 06/15/21 is acknowledged. The traversal is on the ground(s) “inventions of groups I and II are linked as to form a single general inventive concept. The monomers ad crosslinking agents that form the polymer of group II are included in the method steps of group I. In addition, it is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single
application.” This is not found persuasive because this application is not derived from the PCT. Further, it is respectfully submitted that restriction is proper because a serious search and/or examination burden can be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).  See MPEP 808.  In the instant case, the composition is for circulation loss and/or sealing that contains materially different addtives.  In addition, prior art that would be pertinent to one invention would not necessarily be relevant to the other. The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
6.        Claims 1-23 are pending in this application.  Claims 4, 6 are directed to the non-elected species and claims 15-23 are directed to non-elected invention. Accordingly, claims 4, 6, 15-23 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    

           Claims 1-3, 5, 7-14 are drawn to a method and species: acrylamide, ammonium persulfate, divinyltetramethyldisiloxane, methanol, and borax.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.        Claims 7-8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claims 7-8, 14 improperly recite the Markush group in the form of “selected from A, B and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.        Claims 1-3, 5, 7-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 103408777) in view of Figuly (US 2011/0009520). 
          Regarding claims 1-3, Xia discloses a method to prepare hydrogel, wherein the method comprises providing a solution comprising an acrylic monomer such as acrylamide, N-isopropylacrylamide, or N,N-dimethylacrylamide, crosslinking agent such as N,N’-methylenebisacrylamide, polyethylene glycol diacrylate, or polyethylene glycol dimethacrylate, solvent such as water, methanol, or propanol, and polymerization initiator such as ammonium persulfate or sodium persulfate, and adding a polymerization accelerator such as N,N,N’,N’-tetramethylenediamine to the solution to obtain a reacting mixture, and polymerizing the reacting mixture to obtain the hydrogel (para [0010]-[0016], [0021]). Xia does not disclose organosilicon crosslinker such as divinyltetramethyldisiloxane.

           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the divenyltetramethyldisiloxane of the claims in the composition of Xia because Figuly teaches that the claimed divenyltetramethyl-disiloxane and N,N’-methylenebisacrylamide, polyethylene glycol diacrylate, or polyethylene glycol dimethacrylate of Xia are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
            Regarding claim 5, Xia discloses acrylic monomer such as acrylamide and crosslinking agent such as N,N’-methylenebisacrylamide (para [0012]-[0013]).
            Regarding claim 7, Xia discloses solvent such as water, methanol, or propanol (para [0010], [0016]).
            Regarding claim 8, Xia discloses polymerization initiator such as ammonium persulfate or sodium persulfate (para [0014]). 
           Regarding claim 9, Xia discloses polymerization accelerator such as N,N,N’,N’-tetramethylenediamine (para [0015]). 
          Regarding claim 10, Xia discloses polymerization at 25 0C (para [0028]; read on room temperature).
Regarding claim 12, Figuly discloses the hydrogel preparation by stirring the polymeric reaction mixture at about 100 to 600 rpm (para [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to stir the reaction mixture at about 100 to 600 rpm to obtain the hydrogel in Xia. About 100 to 600 rpm encompasses instant claim  range of 300 rpm. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).  
12.       Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Figuly as applied to claim 1, and further in view of Tokuyama (H. Tokuyama et al., Effects of synthesis-solvent on swelling and elastic properties of poly(N-isopropylacrylamide) hydrogels, European Polymer Journal, 2007, 43, 4975-4982). 
            Xia includes the features of claim 1 above.
            Regarding claim 11, Xia does not disclose at least one of the steps is carried out under nitrogen atmosphere.
           However, Tokuyama discloses the synthesis of hydrogel from the an acrylic monomer such as N-isopropylacrylamide, crosslinker such as N,N’-methylene-bisacrylamide, accelerator such as N,N,N’,N’-tetramethylenediamine and initiators in solvents such as water, ethanol, acetone or DMF under a nitrogen atmosphere (para 2.1). Thus, Xia and Tokuyama are pertinent to the synthesis of hydrogel from the an acrylic monomer such as N-isopropylacrylamide, crosslinker such as N,N’-methylene-bisacrylamide, accelerator such as N,N,N’,N’-tetramethylenediamine and initiators in 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Xia with the aforementioned teachings of Tokuyama to perform the polymerization under nitrogen atmosphere, a well known method to preserve the moisture in order to produce hydrogel. 
            Regarding claim 13, Xia does not disclose the method further comprises the steps of purifying the hydrogel obtained from the polymerization of the reacting mixture.
           However, Tokuyama discloses the synthesis of hydrogel from the an acrylic monomer such as N-isopropylacrylamide, crosslinker such as N,N’-methylene-bisacrylamide, accelerator such as N,N,N’,N’-tetramethylenediamine and initiators in solvents such as water, ethanol, acetone or DMF under a nitrogen atmosphere to obtain polymerized gels, wherein the polymerized gels are purified by thoroughly washing with water to remove the unreacted monomers and to allow the gels to be the hydrogels (para 2.1). Thus, Xia and Tokuyama are pertinent to the synthesis of hydrogel from the an acrylic monomer such as N-isopropylacrylamide, crosslinker such as N,N’-methylene-bisacrylamide, accelerator such as N,N,N’,N’-tetramethylenediamine and initiators in solvents such as water. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Xia with the aforementioned teachings of Tokuyama to purify the polymerized product by thoroughly washing with water to remove the unreacted monomers and to allow the gels to be the hydrogels.    
        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Figuly as applied to claim 1, and further in view of Li (CN 103409119).
            Xia includes the features of claim 1 above.
            Regarding claim 14, Xia does not disclose the method further comprises the step of reacting the hydrogel with a solution comprising a second crosslinking agent selected from borax, chromium(III) acetate, silica nanoparticles and combinations thereof.
          Claim interpretation: Claim 14 depends from claim 1, wherein claim 1 discloses a method of preparing hydrogel, wherein the active method steps are (i) providing, (ii) adding, and (iii) polymerizing. Thus, the polymerizing is interpreted as polymer formed. The active method step of claim 1 does not expressly disclose the hydrogel formation. Further, the lone example 5 for the second crosslinking discloses polymers (not hydrogel) is soluble in water for the second crosslinking. Accordingly, the polymer (not hydrogel) is considered for second crosslinking in the claim 14. Thus, hydrogel of claim 14 is interpreted as polymer. 
         Li discloses crosslinking of the acrylamide polymer by the borax to obtain hydrogel, wherein borax effect to improve the strength of the solid hydrogel formed (para [0007], [0019]).   
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Xia with the additional crosslinker such as  borax, as taught by Li to improve the strength of the solid hydrogel formed.   

Conclusion
           Any inquiry concerning this communication or earlier communications from the

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768